 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     SANDRA L. FERGUSON,
 9                                                      NO. 2:17-CV-01685-RSM
                                   Plaintiff,
10                                      ORDER GRANTING COUNTER-
            vs.                         PLAINTIFF/DEFENDANT BRIAN J.
11                                      WAID’S MOTION FOR SUPPLEMENTAL
     BRIAN J. WAID AND THE WAID MARITAL PROCEEDINGS
12   COMMUNITY,

13                                 Defendants.

14          This matter comes before the Court on Defendant Brian J. Waid’s Motion for

15   Supplemental Proceedings. Dkt. #199. The Court has considered the briefing, declarations, and

16   exhibits filed by the parties in this matter.     The parties generally agree to supplemental

17   proceedings covering the topics below. The Court finds that Mr. Waid’s request for five years of

18   information is warranted given the law cited in his briefing and the particular circumstances of

19   this case. Ms. Ferguson has failed to convince the Court that two years of information is

20   adequate, or that Mr. Waid has had adequate access to her financial records from prior litigation.

21          Based on the foregoing, the Court hereby finds and ORDERS that:

22        1) Brian Waid’s Motion for Supplemental Proceedings, Dkt. #199, is GRANTED.

23        2) Judgment Debtor Sandra Ferguson shall appear in the courtroom of Judge Ricardo

24            Martinez on March 15, 2019, at 10 a.m. to be examined under oath concerning any

25            assets or property the Judgment Debtor may have.

26


     ORDER GRANTING COUNTER-PLAINTIFF/DEFENDANT
     BRIAN J. WAID’S MOTION FOR SUPPLEMENTAL
     PROCEEDINGS - 1
 1      3) The Judgment Debtor shall bring to the examination the following documents:
 2           a. Financial statements for all savings accounts, checking accounts, other bank
 3              accounts and/or safety deposit boxes that have been maintained on behalf of
 4              Judgment Debtor or her law firm since January 1, 2014;
 5           b. Personal income tax returns for Judgment Debtor for the last five years, including
 6              any returns or other tax documents related to Judgment Debtor’s law firm. If the
 7              filing of the tax return for 2018 has been prepared or the supporting
 8              information/documentation is available, this information also is requested;
 9           c. Insurance policies held by Judgment Debtor or her firm between January 1, 2014
10              and present, and documents reflecting any claims filed and status of such claims;
11           d. Documents reflecting current assets and liabilities of Judgment Debtor and her
12              law firm;
13           e. Documents reflecting all personal property owned in whole or in part by
14              Judgment Debtor or her law firm between January 1, 2014 and present, including
15              but not limited to vehicles, furnishings, equipment, machinery, artwork, jewelry,
16              electronics, computers, apparel, appliances, media devices, cash, stocks, notes,
17              judgments, bonds, U.S. treasury bills, mutual funds, money market investments,
18              and all other household goods and personal property;
19           f. Documents and records reflecting all real property owned in whole or in part by
20              Judgment Debtor or her law firm between January 1, 2014 and present;
21           g. Documents and records reflecting or referencing any mortgages or liens against
22              real property owned in whole or in part by Judgment Debtor or her law firm
23              between January 1, 2014 and present;
24

25

26


     ORDER GRANTING COUNTER-PLAINTIFF/DEFENDANT
     BRIAN J. WAID’S MOTION FOR SUPPLEMENTAL
     PROCEEDINGS - 2
 1           h. Certificates of title reflecting all vehicles owned in whole or in part by Judgment
 2              Debtor or her law firm between January 1, 2014 and present, including but not
 3              limited to cars, trucks, motorcycles, boats, or recreational vehicles or vessels;
 4           i. Non-privileged documents reflecting legal services provided by Judgment Debtor
 5              or her law firm as well as payments received for legal services since January 1,
 6              2014, including all retainer agreements;
 7           j. Documents reflecting the existence of any security interest, sales contracts, or
 8              conditional sales contracts on the items of property owned by Judgment Debtor or
 9              her law firm;
10           k. Documents or records related to any trust in which Judgment Debtor or her law
11              firm is a beneficiary, including all documents reflecting or referencing any real or
12              personal property held by the trust from January 1, 2014 to present and all
13              documents reflecting or referencing any disbursements made to Judgment Debtor
14              or her law firm from January 1, 2014 to present; and
15           l. Records of all accounts receivable, notes receivable, or indebtedness due to
16              Judgment Debtor or her law firm.
17      4) Failure of the Judgment Debtor to appear at the time, date, and place set forth above
18         may cause the Court to issue a bench warrant for the apprehension of Judgment Debtor.
19         Additionally, pursuant to RCW 6.32.010, reasonable attorneys’ fees and costs may be
20         assessed at a later date by motion.
21       Dated this 20 day of February 2019.
22

23                                               A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT JUDGE

25

26


     ORDER GRANTING COUNTER-PLAINTIFF/DEFENDANT
     BRIAN J. WAID’S MOTION FOR SUPPLEMENTAL
     PROCEEDINGS - 3
